DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election filed on 03/22/2021 electing Species A (Claims 1 – 6 and 17 – 19).  Claims 1 – 6 and 17 – 19 are examined.

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1 – 6 and 17 – 19) in the reply filed on 03/22/2021 is acknowledged.
Claims 7 – 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and Species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2021.

Drawings
Figs. 1 – 3, 5 – 7, and 9 are objected to because the solid lines from controller (32, 74) to pressure sensors (28, 30), converging wall (44), and heat source (50) should be phantom lines (dashed) to indicate that said lines are signal lines and not solid structure(s).  Appropriate corrections are required.
Figs. 1 – 3, 5 – 7, and 9 are objected to because the same symbol (dark line segment) is used to represent the pressure sensors (28, 30) and heat sources (50).  Different drawing symbols should be used to represent the different structures (pressure sensors and heat sources).  Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the written description requirement.  MPEP 2161.01(I) stated “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) for lack of written description must be made.”
Claims 4 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 recites “wherein the controller is further configured to calculate a reduced density of the mass flow caused by the amount of heat delivered to the mass flow, to further calculate an enlarged throat area needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the amount of heat is delivered to the mass flow, and the controller is further configured to control the throat to enlarge the throat area when the amount of heat is added to the mass flow”.  Claim 5 recites “the controller is configured to respond to the disparity when the disparity is such that the static pressure of the mass flow exceeds the ambient pressure, by:a. calculating a dimension for an enlarged exit plane that will permit the mass flow to expand prior to crossing the enlarged exit plane, b. calculating an enlarged throat area that corresponds with the Claim 6 recites “wherein the controller is further configured to calculate the enlarged exit plane based on the disparity and on an increase in static pressure of the mass flow that will be caused by the addition of the amount of heat”.  The original Specification failed to describe how the controller was programed or designed to perform all the claimed calculations.  The original Specification merely repeats the claim language without disclosing any algorithms for the required calculations and/or sequence of calculations.  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claims 4 - 6 defines the invention in functional language specifying a desired result (reducing the disparity between the mass flow static pressure and the freestream ambient pressure) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language.  The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller performed the required calculations and/or sequence of calculations as discussed above.  Claims 4 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 4 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.06(C)(I) and (C)(II) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the enablement requirement.  MPEP 2164.06(C)(I) mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program, the examiner clearly would have a reasonable basis for challenging the sufficiency of such a disclosure.”  MPEP 2164.06(C)(II) stated “Regardless of whether a disclosure involves block elements more comprehensive than a computer or block elements totally within the confines of a computer, USPTO personnel, when analyzing method claims, must recognize that the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus, then the application must provide a sufficient disclosure of that apparatus if such is not already available. See In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971) and In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402, 406 (CCPA 1976).”  MPEP 2164.06(C)(II) further stated “While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.”
Claim 4 recites “wherein the controller is further configured to calculate a reduced density of the mass flow caused by the amount of heat delivered to the mass flow, to further calculate an enlarged throat area needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the amount of heat is delivered to the mass flow, and the controller is further configured to control the throat to enlarge the throat area when the amount of heat is added to the mass flow”.  Claim 5 recites “the controller is configured to respond to the disparity when the disparity is such that the static pressure of the mass flow exceeds the ambient pressure, by:a. calculating a dimension for an enlarged exit plane that will permit the mass flow to expand prior to crossing the enlarged exit plane, b. calculating an enlarged throat area that corresponds with the enlarged exit plane, c. calculating a new density of the mass flow that will be needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the throat is enlarged to the enlarged throat area, d. Claim 6 recites “wherein the controller is further configured to calculate the enlarged exit plane based on the disparity and on an increase in static pressure of the mass flow that will be caused by the addition of the amount of heat”.  The original Specification failed to describe how the controller was programed or designed to perform all the claimed calculations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a controller configured to perform a variety of calculations or a sequence of calculations to reduce a disparity the static pressure and the ambient pressure; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claims 1 and 4 - 6 recites “a controller” that was disclosed as a generic computer while the method/functional steps performed by said controller are interpreted as software; (C) the state of the prior art - Seiner teaches, in Para. [0035] – [0037], using the engine cycle deck, i.e., computer engine model, to calculate all the parameters to necessary to produce fully expanded flow where the mass flow exit pressure matched the ambient freestream pressure to maximize forward thrust and reduce noise by Method of Characteristics (MOC) nozzle codes.; (E) the level of predictability in the art – low MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language.  The controller was disclosed as a generic computer.  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performed the variety of calculations or a sequence of calculations to reduce a disparity the static pressure and the ambient pressure.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to reduce a disparity the static pressure and the ambient pressure by adding heat and/or vary the nozzle areas.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed functions of Claims 4 - 6, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claims 4 - 6 are performed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial alteration" in Claim 4, ll. 3 - 4 is a relative term which renders the claim indefinite.  The term "substantial alteration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “further calculate an enlarged throat area needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the amount of heat is delivered to the mass flow” has been rendered indefinite by the relative term "substantial alteration".
The term "substantial alteration" in Claim 5, l. 11 is a relative term which renders the claim indefinite.  The term "substantial alteration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “calculating a new density of the mass flow that will be needed to avoid a substantial alteration of a mass flow rate of the mass flow through the .
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear which “disparity” is referred to in Claim 6, l. 2.  Claim 6 depends from Claim 5.  Claim 5 recited in l. 5 “the disparity” and recited in ll. 16 – 17 “the disparity will be reduced”.  Claim 6 is rejected as being indefinite because it is unclear which “disparity” of Claim 5 is referred to in Claim 6, l. 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (2,858,668) in view of Jones (2009/0100823A1).
Claim 1, Kelley teaches, in Figs. 1 - 6, the invention as claimed, a propulsion system for an aircraft (10 - Col. 1, ll.15 - 22), the propulsion system comprising: an engine (jet engine) configured to generate a mass flow (function of jet engine); a nozzle (14) coupled with the engine (via duct 12), the nozzle (14) having a pathway extending therethrough, the pathway configured to guide the mass flow (function of nozzle pathway), the pathway including a throat (18) and a trailing edge (right-side of Fig. 1), the trailing edge defining an exit plane (around 12b), at least one of the throat (18) and the trailing edge (around 12b) configured to enlarge and contract (Col. 1, ll. 50 - 65); a first pressure sensor (134, 140) associated with the pathway and disposed to sense a static pressure (140) of the mass flow at the trailing edge (around 12b); a second pressure sensor (132) associated with the aircraft (10) and disposed to sense an ambient pressure (Col. 4, ll. 20 - 26) of a freestream proximate the aircraft (10); and a controller (assembly of 100, 102, 120, 122, 130) communicatively coupled with the first pressure sensor (134, 140) and the second pressure sensor (132) and operatively coupled with the at least one of the throat (18) and the trailing edge (12b) configured to enlarge and contract (Col. 1, ll. 50 - 65), the controller configured to obtain the static pressure from the first pressure sensor (134, 140), to obtain the ambient pressure from the second pressure sensor (132), to compare the static pressure with the ambient pressure, and in response to a disparity between the static pressure and the ambient pressure, the controller is further configured to control the at least one of the throat (18) and the trailing edge (12b) configured to enlarge and contract in a manner that reduces the disparity.  Kelley teaches, in Col. 1, ll. 25 – 35 and ll. 53 - 65, maximizing nozzle forward thrust by varying the nozzle throat and/or the nozzle exit 
Kelley is silent on a heat source associated with the nozzle and configured to add heat to the mass flow as the mass flow flows through the pathway; the controller operatively coupled with the heat source, the controller is further configured to control the heat source.  Jones teaches, in Figs. 1 and 2, a similar aircraft propulsion system having a heat source (Para. [0010] reheat burner fuel manifold located inside the jet pipe (12) pathway) associated with a nozzle (14) and configured to add heat to the mass flow as the mass flow flows through the pathway (Para. [0002] additional fuel supported further combustion that increased the mass and temperature of the exhaust gas, i.e., mass flow, flowing through the jet pipe (12) pathway); a controller operatively coupled with the heat source, the controller (Fig. 2 and Para. [0013]) is further configured to control at least one of the heat source and the at least one of the throat and the trailing edge (Para. [0011]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelley with the teachings of Jones because Jones teaches, in Para. [0002] and [0003], the controller coordinating the heat source (reheat fuel flow) with the nozzle area (throat and/or trailing edge) for satisfactory operation of the reheat/afterburner system because the nozzle area was dependent upon the reheat fuel flow and vice versa.
Re Claim 2, Kelley, i.v., Jones, teaches the invention as claimed and as discussed above and Kelley further teaches, in Col. 1, ll. 50 – 55, wherein the throat (18) is configured to expand and contract.  Kelley, i.v., Jones, as discussed above, is silent on wherein the heat source is disposed upstream of the throat, and wherein the 
Re Claim 3, Kelley, i.v., Jones, teaches the invention as claimed and as discussed above.  Kelley, i.v., Jones, as discussed above, is silent on wherein the controller is further configured to calculate an amount of heat that, when added to the mass flow, will increase the static pressure of the mass flow at the trailing edge to a level that substantially eliminates the disparity, and the controller is further configured to control the heat source to deliver the amount of heat to the mass flow in response to the disparity when the disparity is such that the ambient pressure exceeds the static pressure at the trailing edge.  Jones further teaches, in Para. [0011], simulating or calculating the static pressure, i.e., jet pipe pressure P6*, of the mass flow.  Jones teaches, in Para. [0002] and [0003], the controller coordinating the heat source (reheat fuel flow) with the nozzle area (throat and/or trailing edge) for satisfactory operation of the reheat/afterburner system because the nozzle area was dependent upon the reheat fuel flow and the reheat fuel flow was dependent upon nozzle area.  Kelley teaches, in 
Re Claim 4, Kelley, i.v., Jones, teaches the invention as claimed and as discussed above.  Kelley, i.v., Jones, as discussed above, is silent on wherein the controller is further configured to calculate a reduced density of the mass flow caused by the amount of heat delivered to the mass flow, to further calculate an enlarged throat area needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the amount of heat is delivered to the mass flow, and the controller is further configured to control the throat to enlarge the throat area when the amount of heat is added to the mass flow.  Jones further teaches, in Para. [0011], simulating or calculating the static pressure, i.e., jet pipe pressure P6*, of the mass flow.  Jones teaches, in Para. [0002] and [0003], the controller coordinating the heat source 

Regarding Claim 17, Kelley teaches, in Figs. 1 - 6, the invention as claimed, including a nozzle (14) for use with a propulsion system (jet engine) of an aircraft (10 - Col. 1, ll.15 - 22) and configured for coupling with an engine (jet engine) configured to generate a mass flow (function of jet engine), the nozzle (14) comprising: a pathway extending through the nozzle, the pathway configured to guide the mass flow (function of nozzle pathway), the pathway including a throat (18) and a trailing edge (around 
Kelley is silent on a heat source associated with the nozzle and configured to add heat to the mass flow as the mass flow flows through the pathway; the controller operatively coupled with the heat source, the controller is further configured to control the heat source.  Jones teaches, in Figs. 1 and 2, a similar aircraft propulsion system 

Regarding Claim 18, Kelley teaches, in Figs. 1 - 6, the invention as claimed, including a method of manufacturing a propulsion system for an aircraft (10 - Col. 1, ll.15 - 22), the method comprising the steps of: Obtaining (1) an engine (jet engine) configured to generate a mass flow (function of jet engine), (2) a nozzle (14) having a pathway extending therethrough, the pathway configured to guide the mass flow (function of nozzle pathway), the pathway including a throat (18) and a trailing edge (around 12b), the trailing edge defining an exit plane (around 12b), at least one of the throat (18) and the trailing edge (around 12b) configured to enlarge and contract (Col. 1, ll. 50 - 65); (4) a first pressure sensor (134, 140), (5) a second pressure sensor (132), 

Claim 19, Kelley, i.v., Jones, teaches the invention as claimed and as discussed above.  Kelley, i.v., Jones, as discussed above, is silent on wherein the heat source is assembled to the nozzle at a location upstream of the throat.  Jones further teaches the heat source (reheat burner) is assembled to the nozzle at a location upstream of the throat (Para. [0010] teaches that the reheat burner was located downstream of the engine turbine and upstream of the nozzle throat).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelley, i.v., Jones, with the further teachings of Jones for the same reasons discussed above.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (2,858,668) in view of Jones (2009/0100823A1) as applied to Claim 2 above, and further in view of Ausdenmoore et al. (5,484,105) in view of Seiner (2006/0053767A1).
Re Claim 5, Kelley, i.v., Jones, teaches the invention as claimed and as discussed above.  Kelley, i.v., Jones, as discussed above, is silent on wherein the trailing edge is coupled with the throat such that when the throat is enlarged and contracted, the exit plane enlarges and contracts, respectively, and such that when the exit plane is enlarged and contracted, the throat enlarges and contracts, respectively.  Ausdenmoore teaches, in Figs. 1, 2, and 5 and Col. 2, ll. 45 – 50, the throat area coupled to the trailing edge exit area so that when the throat is enlarged and contracted, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kelley, i.v., Jones, with the nozzle trailing edge is coupled with the throat of Ausdenmoore because all the claimed elements, i.e., the aircraft propulsion system and the variable nozzle with the nozzle trailing edge is coupled with the throat, were known in the art, and one skilled in the art could have substituted the variable area nozzle with the nozzle trailing edge is coupled with the throat of Ausdenmoore for the variable area nozzle of Kelley, i.v., Jones, with no change in their respective functions, to yield predictable results, i.e., the variable area nozzle would have varied the throat area and the trailing edge exit area to fully expand the mass flow exit pressure to match the ambient freestream pressure to maximize forward thrust. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Kelley, i.v., Jones and Ausdenmoore, as discussed above, is silent on wherein the controller is configured to respond to the disparity when the disparity is such that the static pressure of the mass flow exceeds the ambient pressure, by: a. calculating a dimension for an enlarged exit plane that will permit the mass flow to expand prior to crossing the enlarged exit plane, b. calculating an enlarged throat area that corresponds with the enlarged exit plane, c. calculating a new density of the mass flow that will be needed to avoid a substantial alteration of a mass flow rate of the mass flow through the pathway when the throat is enlarged to the enlarged throat area, d. calculating an amount of heat to add to the mass flow to achieve the new density, and e. controlling the throat to enlarge to the enlarged throat area and controlling the heat source to add 
Thus, improving a propulsion system controller, based upon the teachings of such improvement in Seiner, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the propulsion system controller of Kelley, i.v., Jones and Ausdenmoore, and the results would have been predictable and readily recognized, that calculating claimed parameters using the Method of Characteristics (MOC) nozzle codes would yield the necessary amount of added heat, enlarged throat area, and enlarged exit plane area to reduce the disparity, i.e., fully expanded flow where the mass flow exit pressure matched the ambient freestream pressure.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Claim 6, Kelley, i.v., Jones, Ausdenmoore, and Seiner, teaches the invention as claimed and as discussed above.  Kelley, i.v., Jones, Ausdenmoore, and Seiner, as discussed above, is silent on wherein the controller is further configured to calculate the enlarged exit plane based on the disparity and on an increase in static pressure of the mass flow that will be caused by the addition of the amount of heat.  Jones further teaches, in Para. [0002] and [0003], the controller coordinating the heat source (reheat fuel flow) with the nozzle area (throat and/or trailing edge) for satisfactory operation of the reheat/afterburner system because the nozzle area was dependent upon the reheat fuel flow and the reheat fuel flow was dependent upon nozzle area.  Seiner teaches, in Para. [0035] – [0037], using the engine cycle deck, i.e., computer engine model, to calculate all the parameters to necessary to produce fully expanded flow where the mass flow exit pressure matched the ambient freestream pressure to maximize forward thrust and reduce noise by Method of Characteristics (MOC) nozzle codes.  Thus, improving a propulsion system controller, based upon the teachings of such improvement in Seiner, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the propulsion system controller of Kelley, i.v., Jones, Ausdenmoore, and Seiner, and the results would have been predictable and readily recognized, that calculating the enlarged exit plane based on the disparity and on an increase in static pressure of the mass flow that will be caused by the addition of the amount of heat using the Method of Characteristics (MOC) nozzle codes would yield the necessary amount of added heat, enlarged throat area, and enlarged exit plane area to reduce the disparity, i.e., fully expanded flow where the MPEP 2143(C).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LORNE E MEADE/Primary Examiner, Art Unit 3741